EXHIBIT 99.2 PRETIUM RESOURCES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED MARCH 31, 2016 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the condensed consolidated interim financial statements of Pretium Resources Inc. (“Pretivm”, the “Company”, “we” or “us”) for the three months ended March 31, 2016 as publicly filed on the System for Electronic Document Analysis and Retrieval (SEDAR) website. All dollar amounts are expressed in thousands of Canadian Dollars unless otherwise specified. We have prepared the condensed consolidated interim financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements, including IAS34, Interim Financial Reporting. The Company’s significant accounting policies are set out in Note 3 of the audited consolidated financial statements for the year ended December 31, 2015. This MD&A is prepared as of May 12, 2016 and includes certain statements that may be deemed “forward-looking statements”. We direct investors to the section “Risks and Uncertainties” and “Statement on forward-looking information” included within this MD&A. Additional information relating to us, including our Annual Information Form and Form 40-F, is available on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC website at www.sec.gov. Our Business Pretivm was incorporated on October 22, 2010 under the laws of the Province of British Columbia. We are an exploration and development company that was formed for the acquisition, exploration and development of precious metal resource properties in the Americas. We have a 100% interest in the Brucejack Project and the Snowfield Project, both of which are located in northwestern British Columbia. The Brucejack Project is our material mineral project. Our focus is on advancing the Brucejack Project to production as a high-grade gold underground mine, with engineering and construction in progress. The mineral claims for the Snowfield Project are in good standing until 2026 and we continue to conduct baseline environmental studies for potential future development. 1st Quarter Highlights · During the quarter the underground definition drill program continued to confirm the style and grade distribution of the Valley of the Kings gold mineralization and continued to intersect high grade and visible gold (see news releases dated January 12, 2016 and March8,2016). 1 · On February 17, 2016, we announced an updated cost and working capital estimate for the Brucejack Project. The estimated total project capital cost to complete design, construction, installation and commissioning, including contingencies and working capital, is US$696.8 million. The working capital included for the three-month period of post-plant commissioning and initial gold production covers the cost of operations, but does not take into account any revenue generated during this period. · On February 22, 2016, we announced the filing of a preliminary prospectus supplement to our short form base shelf prospectus in connection with a US$120 million marketed offering of our common shares through a syndicate of underwriters. On February23,2016, we announced the underwriters had agreed to purchase 26,210,000 of our common shares at US$4.58 per share, for gross proceeds of approximately US$120million. The underwriters were also granted an over-allotment option to purchase an additional 2,174,000 common shares at US$4.58 per share, exercisable for a period of 30 days following closing. On March 1, 2016, we announced the closing of the marketed offering of our common shares for gross proceeds of approximately US$130 million, which included the exercise of the over-allotment option. · Subsequent to the closing of the marketed offering on March 1, 2016, Orion Co-Investments (ED) Limited (“Orion”) and Zijin Mining Group Co., Ltd (“Zijin”) exercised their participation rights to maintain their respective proportionate ownership interests in the Company in connection with the marketed offering. Orion agreed to subscribe for 752,906 common shares and Zijin agreed to subscribe for 2,786,849 common shares at a price of US$4.58 per share in a non-brokered private placement. On March 31, 2016, we announced the closing of the non-brokered private placement of 3,539,755 common shares for gross proceeds of approximately US$16.2 million. The total number of common shares issued in connection with the marketed offering and private placement was 31,923,755 for aggregate gross proceeds of approximately US$146.2 million. · Subsequent to the end of the quarter, on April 15, 2016, we announced the Board of Directors updated our shareholders rights plan. The purpose of the Plan is to provide Pretivm’s Board of Directors and shareholders with sufficient time to fully consider any unsolicited take-over bid for the Company, to ensure that Pretivm’s Board of Directors has sufficient time to explore alternative transactions that would maximize value for shareholders, and to encourage the fair treatment of all Pretivm shareholders. · On April 18, 2016, we reported on the progress of site construction activities at the Brucejack Project including the camp, mill site, portal excavation and transmission line. · On May 2, 2016, we announced that we had filed a preliminary short form base prospectus with the securities commissions in each of the provinces and territories of Canada, except Quebec, and a corresponding shelf registration statement on Form F-10 with the U.S. Securities and Exchange Commission. · On April 5, April 26 and on May 12, 2016, we announced additional results from the underground infill program at the Brucejack Project’s Valley of the Kings. Results continue to demonstrate high-grade gold mineralization, including hole VU-722 which intersected 37,117 grams of gold per tonne uncut over 0.50 meters. 2 Operations Brucejack Project The Brucejack Project is located approximately 950 km northwest of Vancouver, British Columbia and 65 km north-northwest of Stewart, British Columbia and is comprised of 4 mining leases and 6 mineral claims totaling 3,304 hectares in area. The Brucejack Project forms part of our contiguous claims package that comprises over 122,095 hectares. Construction Progress The foundation for the 330-person camp at Brucejack is complete and the installation of prefabricated modules for the camp is underway. The camp is expected to be operational early in the third quarter of this year. Excavation to level the site for the mill facility has been completed, and concrete works are well underway. The structural steel installation for the mill building is scheduled to begin in June, with full enclosure of the mill building expected in the third quarter. Installation of internal structural steel and mechanical equipment will commence prior to full enclosure. Surface excavation for the Valley of the Kings portal pad advanced during the quarter. The portal will serve as the primary access point to convey the gold ore from the underground crusher to the mill. Underground development remains on schedule and crews are advancing at a rate of over 20meters a day. Current underground activity at the Valley of the Kings includes excavation of the 1260-meter level ramp, development of the 1320-meter level, installation of ladderways and platforms in the fresh air raise and the excavation of headings for infrastructure. The transmission line towers have begun arriving at site from the fabricator and installation will be ongoing throughout the second and third quarters, with connection to the BC Hydro power grid expected in the fourth quarter. Project Engineering and Procurement Detailed project engineering is ongoing. All long lead-time items have been ordered, including the ball and SAG mills which are scheduled to arrive on site in the third quarter. Project Permitting During 2015, the Company received all major federal and provincial regulatory permits required to begin development work towards commercial production at the Brucejack Project. An Environmental Assessment Certificate for the Brucejack Project was issued by the British Columbia Minister of the Environment and Minister of Energy and Mines on March 27, 2015. OnJuly 30, 2015, we received a positive Environmental Assessment Decision Statement from the Federal Minister of the Environment. On September 1, 2015, we announced that we had received a Mines Act Permit and Environmental Management Act Permit from the British Columbia Minister of Energy and Mines and Ministry of Environment approving our mine plan and reclamation program allowing commercial production at the Brucejack Project. 3 Project Financing On September 21, 2015, we completed a US$540 million construction financing with Orion Mine Finance Group and Blackstone Tactical Opportunities. The financing was comprised of a credit facility for US$350 million, a US$150 million prepayment under a callable gold and silver stream agreement and a private placement of our common shares for US$40 million (see “Liquidity and Capital Resources” below). During the first quarter, on March 1, 2016, we closed a marketed offering of 28,384,000 common shares at a price of US$4.58 per common share for gross proceeds of US$130million. Subsequent to the close of the marketed offering, certain holders exercised their participation rights to maintain their proportionate ownership interest in the Company. This resulted in additional gross proceeds of US$16.2 million. The net proceeds will be used (i) to fund development of the Brucejack Project, (ii) for working capital during start-up and (iii) for general corporate purposes. With the US$540 million construction financing, available cash on hand and the completion of the equity offering of US$146.2 million, the US$696.8 million estimated development cost of the Brucejack Project is fully funded. Revised Brucejack Project Capital Costs and Economics On February 17, 2016, we announced an updated cost estimate and project update for the Brucejack Project. Based on the achievement of the 60% engineering milestone, a capital cost estimate was carried out in late 2015 (the “Updated Estimate”) to update the June 2014 Feasibility Study cost estimate (the “Feasibility Study Estimate”) for the Brucejack Project. The estimated total project capital cost to complete design, construction, installation and commissioning, including contingencies and working capital, is US$696.8 million. Working capital for the three-month period of post-plant commissioning and initial gold production covers the cost of operations, but does not take into account any revenue generated during this period. The working capital estimate also covers the costs for prepayments related to electrical power and permitting, including US$9 million in government fees and bonds. Updated Capital Costs Underground development is projected to cost US$17.7 million less than estimated in the Feasibility Study Estimate. Underground mining equipment of US$23.4 million has been deferred to sustaining capital due to the use of the third party mining contractor’s equipment. The mill building design-build contract is US$9.5 million less than estimated in the Feasibility Study Estimate. In addition to construction savings, the lower assumed Canadian dollar exchange rate resulted in a favorable foreign exchange difference of approximately US$145 million. 4 Owner’s costs, excluding working capital, increased by US$46.7 million, primarily as a result of additional environmental monitoring costs of US$18.6 million, additional winter construction costs of US$14.5 million due to receipt of permits in September and additional camp support costs of US$10.8 million to cover an increase in overall man-hours during construction. The engineering, procurement and construction management contractor increased its costs by US$18.4 million. A summary of capital costs from the Updated Estimate in comparison with the Feasibility Study Estimate is shown below. Table 1: Capital Costs Summary Comparison Updated Estimate (US$ million) (1) Feasibility Study Estimate (US$ million) (2) (3) Mine underground Mine site(4) Offsite Infrastructure Total Direct Costs Indirect Costs Owner's Costs Contingency(5) Total Capital Cost Working Capital Total Construction Cost US$0.75:C$1 US$0.92:C$1 Certain costs were re-classified to conform to updated estimate categories/presentation. Includes mine site, mine site process, mine site utilities, mine site facilities, tailings facilities, mine site temporary facilities and surface mobile equipment. Contingency has been reduced to US$35.3 million based on 60% level of engineering and significant commitments now in place. Working capital was included in the financial model, but not in capital cost estimate. As part of the capital cost estimate update, a third party review and evaluation of the plans, budget and schedule for the Brucejack Project was completed by Martyn Creaney. Mr. Creaney has been actively involved in the development of projects in Australia, Asia and the Americas including 25 years with Placer Dome, where from 2000 to 2006 he served as Vice President of Design & Construction, overseeing all design and construction activities. For the past ten years he has provided advisory services to consulting clients, and is OceanaGold’s Senior Project Advisor for the development of the Haile Gold Mine in South Carolina. 5 Updated Economic Evaluation An updated summary of Brucejack economic results by metal price is shown below. Table 2: Summary of Brucejack Economic Results by Metal Price – February 2016 Update (7,8) Low Case Base Case High Case Gold Price (US$/ounce) Silver Price (US$/ounce) Net Cash Flow (US$) $2.21 billion (pre-tax) $1.53 billion (post-tax) $4.31 billion (pre-tax) $2.88 billion (post-tax) $6.42 billion (pre-tax) $4.23 billion (post-tax) Net Present Value(9) (5.0% discount) (US$) $1.09 billion (pre-tax) $0.72 billion (post-tax) $2.36 billion (pre-tax) $1.55 billion (post-tax) $3.63 billion (pre-tax) $2.36 billion (post-tax) Internal Rate of Return 20.2% (pre-tax) 16.8% (post-tax) 33.0% (pre-tax) 27.4% (post-tax) 43.8%(pre-tax) 36.3% (post-tax) Payback(from start of production period) 4.9 years (pre-tax) 5.0 years (post-tax) 3.4 years (pre-tax) 3.5 years (post-tax) 2.7 years (pre-tax) 2.8 years (post-tax) Exchange Rate (US$:C$) Includes impact from financing announced September 15, 2015. Financing impact assumes repayment of debt facility at maturity, exercise of maximum buyout options for offtake and stream facilities at December 31, 2018. NPV is discounted to December 31, 2015. The National Instrument 43-101 compliant Feasibility Study for the Brucejack Project titled Feasibility Study and Technical Report Update on the Brucejack Project, Stewart BC, dated June19,2014 was filed on SEDAR on June 30, 2014 (see news release dated June 19, 2014). 2015/2016 Underground Infill Drill Program The Valley of the Kings underground infill drill program, which had commenced in 2015, continued through the first quarter. The program was designed to target stope areas in years 1 through 3 of the current mine plan (1320-meter level to 1200-meter level) and was subsequently expanded to include extensions of Domain 20 which are adjacent to areas planned to be mined in the early years of the 2014 Feasibility Mine Plan. The primary purpose of the drilling was grade control, with the additional benefit of infill drilling inferred and non-stop indicated resources in the same area. Results from the program confirmed the style and grade distribution of the gold mineralization in the area being tested, and included the intersection of high grade and visible gold. The infill drill program has now been completed. The program drilled an area of roughly 200vertical meters over a strike length of 250meters at 7.5 to 10-meter centers. An updated resource estimate for the Valley of the Kings is underway and expected to be completed in the third quarter of this year. On completion of the resource estimate, the mine plan for the Valley of the Kings will be updated. 6 Snowfield Project The Snowfield Project borders the Brucejack Project to the north and is comprised of one mineral claim with an area of 1,267.4 hectares. Since we acquired the Snowfield Project in 2010, we have continued to carry out environmental studies in conjunction with the Brucejack Project. Our previous efforts focused on completing an updated mineral resource estimate for the project, examining alternatives for advancing the project and negotiating cooperation agreements with Seabridge Gold Inc. (“Seabridge”). Joint Snowfield/ KSM Engineering Studies We have entered into a confidentiality and cooperation agreement with Seabridge that, amongst other things, provided for the completion of an engineering study examining the economics of combining our Snowfield Project and Seabridge’s KSM Project as a single operation. The internal engineering study was finalized during the first quarter of 2012 and indicated that developing the KSM and Snowfield deposits together could produce better economics than developing KSM as a stand-alone project, although no property acquisition costs or allocation of initial KSM capital were considered. We have also entered into a mutual access agreement with Seabridge that (a) gives Seabridge access to our Snowfield Project and us access to Seabridge’s KSM Project for the stripping of overburden and (b) provides us with road access to the Brucejack and Snowfield Projects over Seabridge’s KSM Project lands. Snowfield represents a longer term gold opportunity for our shareholders. Additional Claims Our contiguous claims, including the mining leases comprising the Brucejack Project total over 122,096 hectares, providing further exploration potential to supplement the value we are creating at Brucejack. A claim boundary map is available on our website. Results of Operations Our operations and business are not driven by seasonal trends, but rather the achievement of project milestones such as the achievement of various technical, environmental, socio-economic and legal objectives, including obtaining the necessary permits, completion of final feasibility studies, preparation of engineering designs, as well as receipt of financings to fund these objectives. Selected Financial Information Basis of Presentation The following financial data has been extracted from the Company’s unaudited condensed consolidated interim financial statements, which have been prepared in accordance with IFRS, as issued by the IASB, applicable to the preparation of interim financial statements, including IAS34, Interim Financial Reporting. Our significant accounting policies are outlined in Note 3 to our audited consolidated financial statements for the year ended December 31, 2015. 7 Quarterly information Selected consolidated financial information is presented as follows (in $000’s): Q1 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Total revenue $
